DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 8, and 9 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Baek et al. (US 2016/0315045).
With regard to claim 1, Baek teaches, in Figs 3-13, a method, comprising: forming a source/drain region (130) on a substrate (100); forming a dielectric layer (121) over the source/drain region; forming a contact hole (122) in the dielectric layer; forming a contact hole liner (224) in the contact hole; removing a first portion of the contact hole liner to expose a sidewall of the contact hole (see Fig 10); etching the exposed sidewall of the contact hole to laterally expand the contact hole (see Fig 11, item 232); and forming a contact plug (234a, 228) in the laterally expanded contact hole.
With regard to claim 2, Baek teaches, in Figs 3-13, that after the removing the first portion of the contact hole liner, a second portion of the contact hole liner (224a) in a position lower than the exposed sidewall of the contact hole remains in the contact hole (see Fig 10).
With regard to claim 3, Baek teaches, in Figs 3-13, that after the etching the exposed sidewall of the contact hole to laterally expand the contact hole, the second portion of the contact hole liner remains in the contact hole (see Fig 11).
With regard to claim 4, Baek teaches, in Figs 3-13, that the laterally expanded contact hole has an upper sidewall non-parallel with the second portion of the contact hole liner (see Fig 11).
With regard to claim 5, Baek teaches, in Figs 3-13, that the second portion of the contact hole liner has a steeper slope than an upper sidewall of the laterally expanded contact hole (see Fig 11).
With regard to claim 8, Baek teaches, in Figs 3-13, that the contact plug has a stepped sidewall structure comprising a lower sidewall contacting a remaining portion of the contact hole liner (region directly contacting 224a), an upper sidewall laterally set back from the lower sidewall and contacting a sidewall of the laterally expanded contact hole (inclined region), and an intermediary surface (region around the upper surface of 224a) extending from a bottom end of the upper sidewall to a top end of the lower sidewall.
With regard to claim 9, Baek teaches, in Figs 3-13, forming a gate structure (118) adjacent to the source/drain region, wherein the intermediary surface of the stepped sidewall structure of the contact plug meets a top end of the contact hole liner at a position higher than a top surface of the gate structure (see Fig 12).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 6, 7, 10, and 12-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baek et al. (US 2016/0315045) in view of Murray et al. (US 2016/0027738).
With regard to claim 6, Baek teaches most of the limitations of this claim, as set forth above with regard to claim 1.
Baek does not explicitly teach that after the etching the exposed sidewall of the contact hole, a recess is formed in the source/drain region.
Murray teaches, in Fig 5, that after the etching the exposed sidewall of the contact hole, a recess is formed in the source/drain region (208) since, “removal of a portion of conductive material 208 results in a texturing of the bottom via surface to aid adhesion of conductive material 622,” ([0028]).
Therefore, it would have been obvious to the ordinary artisan at the time of filing to combine the method of Baek with the recessing of the source/drain region of Murray to aid adhesion of the contact plug.
With regard to claim 7, Murray teaches, in Fig 6, that the contact plug (622) fills the recess in the source/drain region.
With regard to claim 10, Baek teaches, in Figs 3-13 and 26, a method, comprising: forming a semiconductor fin (305) protruding from a substrate (300/100); forming a gate structure (336/118) and source/drain epitaxy structures (320/130) over the semiconductor fin; depositing an inter-layer dielectric (ILD) structure (121/338, 328) over the source/drain epitaxy structures; performing a first etching process to form a first contact hole (122) extending through the ILD structure down to a first one of the source/drain epitaxy structures (see Fig 8); depositing a liner layer (224) lining a bottom surface and sidewalls of the first contact hole (see Fig 9).
Baek does not explicitly teach performing a second etching process to remove the liner layer from the bottom surface of the first contact hole, such that the first one of the source/drain epitaxy structures is exposed in the first contact hole; after performing the second etching process, performing a third etching process to recess the first one of the source/drain epitaxy structures; and forming a first source/drain contact extending through the first contact hole to the recessed first one of the source/drain epitaxy structures.
Murray teaches, in Figs 5-6, performing a second etching process to remove the liner layer (418) from the bottom surface of the first contact hole, such that the first one of the source/drain epitaxy structures (208) is exposed in the first contact hole; after performing the second etching process, performing a third etching process to recess the first one of the source/drain epitaxy structures ([0042]-[0043]); and forming a first source/drain contact (622) extending through the first contact hole to the recessed first one of the source/drain epitaxy structures since, “removal of a portion of conductive material 208 results in a texturing of the bottom via surface to aid adhesion of conductive material 622,” ([0028]).
Therefore, it would have been obvious to the ordinary artisan at the time of filing to combine the method of Baek with the recessing of the source/drain region of Murray to aid adhesion of the contact plug.
With regard to claim 13, Baek teaches, in Figs 3-13 and 26, that the ILD structure comprises a lower ILD layer (108) and an upper ILD layer (120) over the lower ILD layer, and after performing the second etching process, the liner layer (224a) has a top end lower than a top surface of the upper ILD layer but higher than a top surface of the lower ILD layer (see Fig 13).
With regard to claim 14, Baek teaches, in Figs 3-13 and 26, that the first etching process also results in a second contact hole extending through the ILD structure down to a second one of the source/drain epitaxy structures, the liner layer also lines a bottom surface and sidewalls of the second contact hole (multiple instances shown in Baek). 
Murray teaches, in Figs 5-6, that the second etching process also removes the liner layer from the bottom surface of the second contact hole such that the second one of the source/drain epitaxy structures is exposed in the second contact hole (here applying the teachings of Murray to the multiple contact holes of Baek).
With regard to claim 15, Murray teaches, in Figs 5-6, that the third etching process also recesses the second one of the source/drain epitaxy structures (here applying the teachings of Murray to the multiple contact holes of Baek).
With regard to claim 16, Murray teaches, in Figs 5-6, forming a second source/drain contact extending through the second contact hole to the recessed second one of the source/drain epitaxy structures (here applying the teachings of Murray to the multiple contact holes of Baek).
Claim(s) 12 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baek et al. (US 2016/0315045) in view of Murray et al. (US 2016/0027738) and Tsai et al. (US 2005/0153538).
With regard to claim 12, Baek/Murray teaches most of the limitations of this claim, as set forth above with regard to claim 10.
Baek/Murray does not explicitly teach after performing the second etching process and before performing the third etching process, performing a plasma ashing process on the source/drain epitaxy structures.
Tsai teaches after performing the second etching process and before performing the third etching process, performing a plasma ashing process on the source/drain epitaxy structures ([0053]) to provide, “better control of critical dimensions of patterned structures having high aspect ratios,” ([0053]).
Therefore, it would have been obvious to the ordinary artisan at the time of filing to combine the method of Baek/Murray with the etching process of Tsai to better control critical dimensions of patterned structures having high aspect ratios.
With regard to claim 17, Baek teaches, in Figs 3-13 and 26, a method, comprising: forming a gate structure (336/118) and source/drain epitaxy structures (320/130) over a semiconductor fin (305); depositing a first ILD layer (108/328) over the source/drain epitaxy structures; planarizing the first ILD layer and the gate structure ([0092]); depositing a second ILD layer (338/120) over the planarized first ILD layer; etching a contact hole (122) through the first and second ILD layers to expose a first one of the source/drain epitaxy structures; depositing a liner layer (224) in the contact hole and over the first one of the source/drain epitaxy structures. 
Baek does not explicitly teach etching the liner layer to expose the first one of the source/drain epitaxy structures again, and forming a source/drain contact in the contact hole.
Murray teaches, in Figs 5-6, etching the liner layer (418) to expose the first one of the source/drain epitaxy structures (208) again, and forming a source/drain contact (622) in the contact hole since, “removal of a portion of conductive material 208 results in a texturing of the bottom via surface to aid adhesion of conductive material 622,” ([0028]).
Therefore, it would have been obvious to the ordinary artisan at the time of filing to combine the method of Baek with the recessing of the source/drain region of Murray to aid adhesion of the contact plug.
Baek/Murray do not explicitly teach that etching the liner layer leaves a polymer on the first one of the source/drain epitaxy structures; performing a plasma ashing process to remove the polymer from the first one of the source/drain epitaxy structures; and after removing the polymer from the first one of the source/drain epitaxy structures, forming the source/drain contact.
Tsai teaches teach that etching the liner layer leaves a polymer on the first one of the source/drain epitaxy structures; performing a plasma ashing process to remove the polymer from the first one of the source/drain epitaxy structures; and after removing the polymer from the first one of the source/drain epitaxy structures, forming the source/drain contact ([0055]) to provide, “better control of critical dimensions of patterned structures having high aspect ratios,” ([0053]).
Therefore, it would have been obvious to the ordinary artisan at the time of filing to combine the method of Baek/Murray with the etching process of Tsai to better control critical dimensions of patterned structures having high aspect ratios.
With regard to claim 18, Murray teaches, in Figs 5-6, after performing the plasma ashing process and before forming the first source/drain contact, performing an etching process to form a recess in the first one of the source/drain epitaxy structures ([0028]).
With regard to claim 19, Murray teaches, in Figs 5-6, the etching process also form a recess in a second one of the source/drain epitaxy structures (here applying the teachings of Murray to the multiple contact structures of Baek).
With regard to claim 20, Baek teaches, in Figs 3-13 and 26, that etching the liner layer results in a remainder of the liner layer has a top end above an interface between the first and second ILD layers (see Fig 11).
Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record fails to anticipate or render obvious claimed limitations of wherein the third etching process also results in laterally expanding the first contact hole, as set forth in claim 11, when taken in concert with all the other limitations of the claim, the base claim, and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAJ R GUPTA whose telephone number is (571)270-5707. The examiner can normally be reached 9:30AM-4PM, 8PM-10PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on 21236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAJ R GUPTA/Primary Examiner, Art Unit 2829